20
21
22
23
24
25
26
27

28

UNITED STATES DISTRICT COURT

 

 

JS-6
CENTRAL DISTRICT OF CALIFORNIA
FILED
OCT 31, 2019

 

 

 

‘CENTRAL DISTRICT OF CALIFORNIA
BY: BH DEPUTY

 

 

 

SPIRAL GROUP, a California Case No.: 5:17-cv-2217 VAP (SSx)
corporation,
[PROPOSED} JUDGMENT
Plaintiff,
VS.

FUJIAN SHENLIKA ALUMINUM

INDUSTRY DEVELOPMENT CO.,
LTD, a foreign limited company; and
DOES | through 10, inclusive,

Defendants.

 

 

Having received, read, considered and granted the stipulation of the parties
to lift the stay imposed in this action, to take Plaintiff's motion to lift the stay and
confirm the arbitration award off calendar, and to confirm the final arbitration
award, and good cause appearing,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

1. That the Final Arbitration Award of Justice William F. Rylaarsdam, Ret.,
dated September 5, 2019, which resolves this action in all respects, is
hereby confirmed in all respects;

2. That Defendant FUJIAN SHENLIKA ALUMINUM INDUSTRY
DEVELOPMENT CoO. (hereinafter “Fujian Shenlika’’) shall pay SPIRAL
damages in the amount of Three Hundred Twenty-Seven Four Hundred
and Seventy-Two Dollars and No Cents ($327,472.00) in accordance
with the Final Arbitration Award;

3. Fujian Shenlika shall pay to Spiral its attorney’s fees and costs incurred

in connection with the arbitration proceeding, totaling Eighty-Four
l

[PROPOSED] JUDGMENT
20
21
22
23
24
25
26
27

28

 

Thousand Two Hundred Seventy-One Dollars and No Cents
($84,271.00), in accordance with the terms of the Final Arbitration
Award;

4. Fujian Shenlika shall pay to Spiral its post-judgment interest on the sums
above, from the date of entry of this Judgment to the date of full and final
satisfaction of this Judgment; and,

5. This Court retains jurisdiction over this matter to enforce the terms of this

Judgment.

DATED: October 31, 2019

Wagon Be a

Hn. Virginia A. awe
United States District Court J

2
[PROPOSED] JUDGMENT
